Exhibit 10.2

Execution Version

FIRST AMENDMENT

TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
December 19, 2008 and is entered into by and among HAWKER BEECHCRAFT, INC.
(“Holdings”), HAWKER BEECHCRAFT ACQUISITION COMPANY, LLC (the “U.S. Borrower”),
and HAWKER BEECHCRAFT LIMITED (the “U.K. Borrower” and, together with the U.S.
Borrower, the “Borrowers”), GOLDMAN SACHS CREDIT PARTNERS L.P., as auction
manager (the “Auction Manager”), CREDIT SUISSE (“CS”), as administrative agent
and collateral agent (the “Agent”), for purposes of Section IV hereof, the
GUARANTORS listed on the signature papers hereto, and the LENDERS listed on the
signature papers hereto, and is made with reference to that certain CREDIT
AGREEMENT dated as of March 26, 2007 (as amended through the date hereof, the
“Credit Agreement”) by and among the Borrowers, the Lenders, the Guarantors, the
Agent and the other Agents named therein. Capitalized terms used herein without
definition shall have the same meanings herein as set forth in the Credit
Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, the Loan Parties have requested that Required Lenders agree to amend
certain provisions of the Credit Agreement as provided for herein; and

WHEREAS, subject to certain conditions, Required Lenders are willing to agree to
such amendment relating to the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendments to Exhibits. The Credit Agreement is hereby amended by adding the
following new Exhibit thereto as set forth in Annex I attached hereto:

Exhibit I Form of Modified Dutch Auction Procedures

1.2 Amendments to Section 1: Definitions.

A. Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:

“Auction Manager” mean Goldman Sachs Credit Partners L.P.

“Auction Procedures” means the auction procedures, auction notice and return bid
in substantially the form set forth as Exhibit I to this Agreement; provided,
however, that the Auction Manager, in consultation with the U.S. Borrower, may
amend or modify the procedures, notices and bids in connection with any
Permitted Voluntary Prepayment (including economic terms to the extent no
Lenders have validly tendered Term Loans requested in an offer but excluding
economic terms of an auction after any Lender has



--------------------------------------------------------------------------------

validly tendered Term Loans requested in an offer other than to increase the
Auction Amount or raise the Discount Range); provided, further, that no such
amendments or modifications may be implemented after 24 hours prior to the date
and time return bids are due. Notwithstanding anything to the contrary set forth
herein, the Auction Procedures may not be amended or modified in any manner that
requires Agent to take or not take any action or otherwise imposes any
obligation of any type on Agent without Agent’s prior written consent.

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of December [    ], 2008 among Holdings, the Borrowers, the Agent, the
Auction Manager and the Lenders and Guarantors listed on the signature pages
thereto.

“First Amendment Effective Date” means the date of satisfaction of the
conditions referred to in Section II of the First Amendment.

“Permitted Voluntary Prepayment” means any voluntary prepayment made in
accordance with the provisions set forth in Section 2.08(b)(ii).

“Permitted Voluntary Prepayment Date” means any date on which a Permitted
Voluntary Prepayment is consummated.

“Unrestricted Cash and Cash Equivalents” means the aggregate amount of cash and
Cash Equivalents held in accounts on the consolidated balance sheet of a Person
to the extent that the use of such cash or Cash Equivalents for application to
payment of the Obligations or other Indebtedness is not prohibited by law or any
contract or other agreement and such cash and Cash Equivalents is free and clear
of all Liens (other than Liens in favor of the Collateral Agent).

B. Section 1.01 of the Credit Agreement is hereby amended by inserting the text
“Liens in favor of the Collateral Agent,” immediately following the text “other
than” in the fifth line of the definition of “Consolidated Leverage Ratio”.

C. Section 1.01 of the Credit Agreement is hereby amended by inserting the text
“Liens in favor of the Collateral Agent,” immediately following the text “other
than” in the fifth line of the definition of “Consolidated Secured Debt Ratio”.

D. Section 1.01 of the Credit Agreement is hereby amended by replacing paragraph
(b) of the definition of “EBITDA” with the following new paragraph (b):

“(b) decreased by (without duplication) noncash gains included in Consolidated
Net Income of such Person for such period in excess of $2.0 million individually
(provided, that such dollar limitation shall not apply to noncash gains realized
from the forgiveness of Indebtedness as a result of a Permitted Voluntary
Prepayment), excluding any noncash gains that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period
(other than such cash charges that have been added back to Consolidated Net
Income in calculating EBITDA in accordance with this definition); and”

 

2



--------------------------------------------------------------------------------

1.3 Amendments to Section 2.08(b).

A. Section 2.08(b) is hereby amended by inserting the text “(i)” immediately
prior to the text “The U.S. Borrower may” in the first sentence thereof.

B. Section 2.08(b) is hereby amended by adding the following new clause (ii):

“(ii) Permitted Voluntary Prepayments. Notwithstanding anything to the contrary
contained in Section 2.13(a) or any other provision of this Agreement, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, the U.S. Borrower shall have the right to prepay outstanding Term
Loans on the following basis:

(A) At any time on or prior to June 30, 2010, the U.S. Borrower shall have the
right to prepay, in cash, Term Loans up to an amount to be specified by the U.S.
Borrower at a prepayment price to be determined, in each case in accordance with
the Auction Procedures established for each such prepayment; provided that
(1) the Auction Amount (as defined in the Auction Procedures) in respect of each
Permitted Voluntary Prepayment shall be in an amount not less than $20,000,000
of principal amount of outstanding Term Loans and (2) in no event shall the
aggregate cash used by the U.S. Borrower in respect of all Permitted Voluntary
Prepayments made pursuant to this Section 2.08(b)(ii) exceed $300,000,000. Each
Permitted Voluntary Prepayment shall be financed exclusively with either
(x) cash of the U.S. Borrower and its Subsidiaries (other than that constituting
the direct proceeds from the issuance of Equity Interests of, or equity
contributions to, Holdings and/or the U.S. Borrower, used to fund a Permitted
Voluntary Prepayment); provided that (1) to the extent that after giving effect
to such Permitted Voluntary Prepayment made pursuant to this clause (x) (and the
application of such cash actually used to finance the same under this clause
(x)) the sum of (A) the Unrestricted Cash and Cash Equivalents of the U.S.
Borrower and its domestic Restricted Subsidiaries plus (B) the U.S. Revolving
Available Credit at such time shall equal or exceed U.S.$400,000,000 and (2) the
U.S. Borrower shall have delivered an officer’s certificate to the Auction
Manager (with a copy to the Agent) on the date of such Permitted Voluntary
Prepayment demonstrating compliance with preceding subclause (1) and/or (y) cash
proceeds of equity contributions which are Excluded Contributions.

(B) In connection with any Permitted Voluntary Prepayment, as of each date an
Auction (as defined in Exhibit I) commences and each Permitted Voluntary
Prepayment Date, the U.S. Borrower represents it is not in possession of any
material non-public information regarding the U.S. Borrower, Holdings, and of
Holdings’ Subsidiaries or any of Holdings’ Affiliates that has not been
disclosed to the Agent, Auction Manager and the Lenders prior to each such date.

 

3



--------------------------------------------------------------------------------

(C) With respect to each Permitted Voluntary Prepayment made by the U.S.
Borrower, (1) the U.S. Borrower shall pay all accrued and unpaid interest, if
any, on the applicable Term Loans to the date of such Permitted Voluntary
Prepayment; and (2) such Permitted Voluntary Prepayment shall not change the
scheduled amortization required by Section 2.06, except to reduce the amount
outstanding and due and payable on the Term Loan Maturity Date (and such
reduction, for the avoidance of doubt, shall only apply, on a non-pro rata
basis, to the Term Loans that are the subject of such Permitted Voluntary
Prepayment).

(D) Immediately following any Permitted Voluntary Prepayment, no interest shall
accrue from and after the Permitted Voluntary Prepayment Date on any Term Loans
prepaid thereon, the aggregate par amount of the Term Loans the subject of such
Permitted Voluntary Prepayment shall be deemed prepaid by the U.S. Borrower for
all purposes and no longer outstanding for all purposes of this Agreement and
all other Loan Documents (notwithstanding any provisions herein or therein to
the contrary), including, but not limited to (1) the making of, or the
application of, any payments to the Lenders under this Agreement or any other
Loan Document, (2) the making of any request, demand, authorization, direction,
notice, consent or waiver under this Agreement or any other Loan Document or
(3) the determination of Required Lenders, or for any similar or related
purpose, under this Agreement or any other Loan Document.

(E) The U.S. Borrower shall make Permitted Voluntary Prepayments of the
applicable amounts accepted for prepayment pursuant to the Auction Procedures by
transmitting funds to the Agent to be applied as set forth in the Auction
Procedures.

(F) Permitted Voluntary Prepayments may not, under any circumstance, be made
from the proceeds of Revolving Loans.

(G) The provisions of this Section 2.08(b)(ii) shall not require the U.S.
Borrower to undertake any Permitted Voluntary Prepayment.”

1.4 Amendment to Section 2.09(a). Section 2.09(a) is hereby amended by adding
the words “(other than pursuant to Section 2.08(b)(ii))” immediately after the
reference to “Section 2.08” in the ninth line thereof.

1.5 Amendment to Section 2.13(a). Section 2.13(a) is hereby amended by
(i) adding the following proviso to the end of the first sentence thereof:
“provided that payments under Section 2.08(b)(ii) shall be paid to the Agent and
applied as required by the Auction Procedures.” and (ii) deleting the first word
of the second sentence thereof, and replacing it with the following: “Subject to
the provisions set forth in Section 2.08(b)(ii)(E), the”.

 

4



--------------------------------------------------------------------------------

1.6 Amendment to Article VIII. The third sentence of the third paragraph of
Article VIII is hereby deleted in its entirety and replaced by the following:

“The Agent shall not be liable for (i) its execution of the First Amendment at
the direction of the Required Lenders or any other action taken or not taken by
it in connection with a Permitted Voluntary Prepayment with the consent or at
the request of the Required Lenders or (ii) any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or (iii) any action taken or not taken by it in the
absence of its own gross negligence or willful misconduct.”

1.7 Amendment to Section 9.03.

A. Section 9.03(a) and Section 9.03(b) are each hereby amended by adding the
text “the Auction Manager,” immediately after the text “the Syndication Agent,”
in each such clause.

B. Section 9.03(a)(iv) is hereby amended by (i) deleting the word “and”
immediately preceding clause (iv) of such Section and (ii) inserting the
following immediately preceding the period at the end of clause (iv) thereof:

“, and (v) subject to any other provisions of this Agreement, of the Loan
Documents or of any separate agreement entered into by the Borrowers and the
Auction Manager with respect thereto, all reasonable documented out-of-pocket
expenses incurred by the Auction Manager in the administration of the Loan
Documents or any agreement entered into in connection therewith.”

C. Section 9.03(b) is hereby amended by adding “(including any such performance
by Agent in connection with any Permitted Voluntary Prepayment)” immediately
prior to the words “or the consummation” in clause (i) thereof.

D. Section 9.03 is hereby amended by adding the following new clause (g):

“(g) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Auction Manager under paragraph (a) or (b) of this Section (but
without affecting the Borrowers’ obligations with respect thereto), each Lender
severally agrees to pay to the Auction Manager such Lender’s Ratable Portion
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Auction Manager in its
capacity as such.”

SECTION II. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “First Amendment
Effective Date”):

A. Execution. The Auction Manager shall have received a counterpart signature
page of this Amendment duly executed by each of the Loan Parties, each of the
Required Lenders and the Agent.

 

5



--------------------------------------------------------------------------------

B. Fees. The Auction Manager shall have received all fees and other amounts due
and payable on or prior to the First Amendment Effective Date, including,
without limitation, to the extent invoiced, reimbursement or other payment of
all out-of-pocket expenses (including the fees and expenses of Latham & Watkins
LLP, special counsel to the Auction Manager) required to be reimbursed or paid
by the Borrowers hereunder or any other Loan Document or agreement entered into
in connection therewith.

C. Necessary Consents. Each Loan Party shall have obtained all material consents
necessary or advisable in connection with the transactions contemplated by this
Amendment.

D. Other Documents. The Auction Manager and Lenders shall have received such
other documents, information or agreements regarding Loan Parties as the Auction
Manager may reasonably request.

E. Notice of Effectiveness. The Auction Manager shall have provided written
notice of the effectiveness of this Amendment to the Agent.

SECTION III. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Loan Party which is a party hereto
represents and warrants to each Lender that the following statements are true
and correct in all material respects:

A. Corporate Power and Authority. Each Loan Party, which is party hereto, has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Loan Documents have been
duly authorized by all necessary action on the part of each Loan Party.

C. No Conflict. The execution and delivery by each Loan Party of this Amendment
and the performance by each Loan Party of the Amended Agreement and the other
Loan Documents do not and will not (i) violate (A) any provision of law,
statute, rule or regulation in any material respect, or any provision of the
certificate or articles of incorporation, memorandum of association or other
constitutive documents or by-laws (or by-laws) of Holdings, the Borrowers or any
other Subsidiary of Holdings, (B) any order of any Governmental Authority in any
material respect or (C) any provision of any material indenture, agreement or
other instrument to which Holdings, Borrower or any Subsidiary is a party or by
which any of them or any material portion of their property is or may be bound
(other than any such indenture, agreement, or other instrument to be terminated
on the First Amendment

 

6



--------------------------------------------------------------------------------

Effective Date or pursuant to which all relevant consents, or waivers have been
obtained), (ii) be in conflict with, result in a breach of or constitute (alone
or with notice or lapse of time or both) a default under, or give rise to any
right to accelerate or to require the prepayment, repurchase or redemption of
any obligation under any such indenture, agreement or other instrument,
(iii) except as permitted under the Amended Agreement, result in the creation or
imposition of any Lien upon or with respect to any material property or assets
now owned or hereafter acquired by Holdings, the Borrowers or any other
Subsidiary of Holdings (other than any Lien created or permitted hereunder or
under the Collateral Documents), or (iv) require any approval of stockholders or
partners or any approval or consent of any Person under any contractual
obligation of each Loan Party, except for such approvals or consents which will
be obtained on or before the First Amendment Effective Date and except for any
such approvals or consents the failure of which to obtain will not have a
Material Adverse Effect.

D. Governmental Consents. No material action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by the Borrowers and Holdings of the
Amended Agreement and the other Loan Documents, except for such actions,
consents and approvals which have been obtained and are in full force and effect
or which are not material to the consummation of this Amendment and the
performance of the Amended Agreement and the other Loan Documents.

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Loan Parties party thereto and each
constitutes a legal, valid and binding obligation of such Loan Party to the
extent a party thereto, enforceable against such Loan Party in accordance with
its terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting the enforcement of creditors’ rights generally and except as
enforceability may be limited by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

F. Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article III of the Amended Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

G. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

SECTION IV. ACKNOWLEDGMENTS AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will

 

7



--------------------------------------------------------------------------------

continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Loan Documents the payment and performance of
all “Obligations” under each of the Loan Documents to which is a party (in each
case as such terms are defined in the applicable Loan Document).

Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Loan Documents to which it is a party
or otherwise bound are true and correct in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Loan Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

SECTION V. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.

B. Direction to Agent. Each undersigned Lender (i) hereby directs the Agent to
execute this Amendment and (ii) acknowledges and agrees that the Agent has
executed this Amendment in reliance of the direction set forth in clause (i).

 

8



--------------------------------------------------------------------------------

C. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

D. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THEREOF.

E. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

HOLDINGS:     HAWKER BEECHCRAFT, INC.     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer
BORROWERS:     HAWKER BEECHCRAFT ACQUISITION COMPANY, LLC     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT LIMITED     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Director

 

10



--------------------------------------------------------------------------------

GUARANTORS:     HAWKER BEECHCRAFT CORPORATION     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    

RAPID AIRCRAFT PARTS INVENTORY

AND DISTRIBUTION COMPANY, LLC

    By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
ARKANSAS AEROSPACE, INC.     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    

HAWKER BEECHCRAFT QUALITY

SUPPORT COMPANY

    By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    
HAWKER BEECHCRAFT SERVICES, INC.     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer

 

11



--------------------------------------------------------------------------------

    TRAVEL AIR INSURANCE COMPANY, LTD.     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    

TRAVEL AIR INSURANCE COMPANY

(KANSAS)

    By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    

HAWKER BEECHCRAFT REGIONAL

OFFICES, INC.

    By:  

/s/    Bobbi K. Erb

    Name:   Bobbi K. Erb     Title:   Vice President and Treasurer    
BEECHCRAFT AVIATION COMPANY     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    

HAWKER BEECHCRAFT FINANCE

CORPORATION

    By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer

 

12



--------------------------------------------------------------------------------

        HAWKER BEECHCRAFT NOTES COMPANY     By:  

/s/    George M. Sellew

    Name:   George M. Sellew     Title:   Vice President and Treasurer    

HAWKER BEECHCRAFT INTERNATIONAL

DELIVERY CORPORATION

    By:  

/s/    Gail E. Lehman

    Name:   Gail E. Lehman     Title:   President

 

13



--------------------------------------------------------------------------------

    GOLDMAN SACHS CREDIT PARTNERS L.P.,     For itself as Lender and as Auction
Manager     By:  

/s/    Andrew Caditz

      Authorized Signatory

 

14



--------------------------------------------------------------------------------

        CREDIT SUISSE, CAYMAN ISLANDS BRANCH,     For itself as Lender and as
Agent     By:  

/s/    Bill O’Daly

    Name:   Bill O’Daly     Title:   Director     By:  

/s/    Christopher Reo Day

    Name:   Christopher Reo Day     Title:   Associate

 

15